DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,483,049 to Gustavsson et al., in view of U.S. Patent Number 4,531,264 to Minasy.
Gustavsson et al. disclose a method for operating a security tag (1), comprising: causing a plunger (5) of the security tag to engage a latch (6) of the security tag; preventing, by an anti-defeat structure (8, 9) of the security tag, a disengagement between the plunger and the latch when an impact force is applied to the security tag; and allowing, by the anti-defeat structure, the plunger to disengage the latch when a sufficient amount of air pressure is applied to the security tag (column 3, lines 6-28), as in claim 1.
Minasy teaches a method for operating a security tag (1), comprising: causing a plunger (20) of the security tag to engage a latch (42) of the security tag; preventing, by a locking mechanism (40) of the security tag, a disengagement between the plunger and the latch when an impact force is applied to the security tag; and allowing, by the locking mechanism, the plunger to disengage the latch when a magnetic field is applied to the security tag (column 4, lines 42-65), as in claim 1, wherein the locking mechanism allows the plunger's disengagement from the latch when the magnetic field is being applied to the security tag by absorbing energy while the plunger is being attracted to a magnetic field source (column 4, lines 42-65), as in claim 9.
Because both Gustavsson et al. and Minasy teach methods for preventing unauthorized disengagement of a security tag from the desire item of merchandise, it would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the pneumatically actuated lock in Gustavsson et al. with a magnetically actuated lock assembly as taught by Minasy to achieve the predictable result of easily unlocking the security tag without the need for placing new equipment at checkout counters.

Gustavsson et al. also disclose the anti-defeat structure prevents the plunger's disengagement from the latch when an impact force is applied to the security tag by absorbing energy due to the impact force and releasing the energy to provide a reactionary impulse force in a direction towards the latch (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 2, wherein the reactionary impulse force causes the plunger to be pushed in a direction towards the latch prior to when the plunger travels out of the latch as a result of the impact force (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 3, and the anti-defeat structure comprises an impact mass (8) that is resiliently biased towards the plunger by an impact spring (9), as in claim 4, as well as the impact mass is disposed between the plunger and the impact spring, and is in contact with the plunger at all times (figure 2), as in claim 5.
	Gustavsson et al. further disclose the impact spring is in a compressed state when the energy is being absorbed by the anti-defeat structure, and transitions from the compressed state to an uncompressed state when the anti-defeat structure releases the energy (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 6, wherein the impact spring causes the impact mass to apply a pushing force to the plunger as the energy is being released by the anti-defeat structure (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 7, and the pushing force causes the plunger to travel towards the latch and remain engaged with the latch despite the application of an impact force (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 8.

	Gustavsson et al. also disclose a security tag (1), comprising: a latch (6); a plunger (5) that is caused to engage the latch; and an anti-defeat structure (8, 9) that prevents a disengagement between the plunger and the latch when an impact force is applied to the security tag, and allows the plunger to disengage the latch when a sufficient amount of air pressure is applied to the security tag (column 3, lines 6-28), as in claim 11.
Minasy teaches a security tag (1), comprising: a latch (6); a plunger (5) that is caused to engage the latch; and a locking mechanism (8, 9) that prevents a disengagement between the plunger and the latch when an impact force is applied to the security tag, and allows the plunger to disengage the latch when a magnetic field is applied to the security tag (column 4, lines 42-65), as in claim 11, as well as the locking mechanism allows the plunger's disengagement from the latch when the magnetic field is being applied to the security tag by absorbing energy while the plunger is being attracted to a magnetic field source (column 4, lines 42-65), as in claim 19.
Because both Gustavsson et al. and Minasy teach methods for preventing unauthorized disengagement of a security tag from the desire item of merchandise, it would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the pneumatically actuated lock in Gustavsson et al. with a magnetically actuated lock assembly as taught by Minasy to achieve the predictable result of easily unlocking the security tag without the need for placing new equipment at checkout counters.
	Gustavsson et al. further disclose the anti-defeat structure prevents the plunger's disengagement from the latch when an impact force is applied to the security tag by absorbing energy due to the impact force and releasing the energy to provide a reactionary impulse force in a direction towards the latch (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 12, wherein the reactionary impulse force causes the plunger to be pushed in a direction towards the latch prior to when the plunger travels out of the latch as a result of the impact force (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 15, as well as the anti-defeat structure comprises an impact mass (8) that is resiliently biased towards the plunger by an impact spring (9), as in claim 14, and where the impact mass is disposed between the plunger and the impact spring, and is in contact with the plunger at all times (figure 2), as in claim 15.
	Gustavsson et al. additionally disclose the impact spring is in a compressed state when the energy is being absorbed by the anti-defeat structure, and transitions from the compressed state to an uncompressed state when the anti-defeat structure releases the energy (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 16, wherein the impact spring causes the impact mass to apply a pushing force to the plunger as the energy is being released by the anti-defeat structure (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 17, and the pushing force causes the plunger to travel towards the latch and remain engaged with the latch despite an application of the impact force (column 2, line 60-column 3, line 6; the spring biases the bolt into engagement to hook 10), as in claim 18.

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the anti-defeat structure allows the plunger to travel a first distance in a direction away from the latch when the magnetic field is being applied to the security tag, and a second distance in a direction away from the latch when the impact force is being applied to the security tag, the first distance being greater than the second distance.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to merchandise security tags:
U.S. Patent Number 10,301,852 to Piccoli; U.S. Patent Number 8,624,739 to Forster; U.S. Patent Number 4,649,397 to Heaton et al.; U.S. Patent Application Publication Number 2021/0254371 to Oltvai; U.S. Patent Application Publication Number 2020/0347647 to Lindholm et al.; U.S. Patent Application Publication Number 2012/0000254 to Zhao.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
July 15, 2022